Citation Nr: 0311486	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which determined that the veteran had 
submitted new and material evidence to reopen a previously 
denied claim of service connection for PTSD, but denied 
service connection for PTSD.  The case was remanded by the 
Board in April 2001.  Upon its return to the Board, it was 
determined that additional development was needed and such 
was undertaken.    


FINDING OF FACT

The veteran has post-traumatic stress disorder (PTSD) as a 
result of his service.  


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The RO has notified the appellant of the 
provisions of the VCAA and has considered the requirements of 
the VCAA in connection with this claim.  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulations add 
nothing of substance to the new law, and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the reasons set out below, the Board finds that VA's 
duties of notice and assistance have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  The RO sent a letter 
to the veteran in April 2001, which informed him of what 
evidence the VA needed in order to decide his claim.  It also 
instructed the veteran to complete authorization and consent 
to release information forms in order for VA to be able to 
obtain the veteran's treatment records.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, Supplemental 
statements of the case (SSOC's), issued in February 2001 and 
November 2002, informed him that, provided certain criteria 
were met, VA would make reasonable efforts to help him to 
obtain relevant records necessary to substantiate his claim, 
to include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. § 
3.159(c)(1) (2002), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2002).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2002).

As mentioned above, in April 2001, the RO sent the veteran a 
letter requesting that he provide VA with any additional 
specific evidence relating to stressful events in service 
and, additionally, in May 2001 a letter was sent by the RO to 
the United States Armed Services Center for Unit Records 
Research asking them to verify the stressful events the 
veteran described in his statement dated February 26, 2000.  
In response, the RO was sent extracts of an Operational 
Report-Lessons Learned (OR-LL) submitted by the 1st Infantry 
Division for the period ending October 31, 1969.  
Furthermore, pursuant to Board development, VA acquired 
additional treatment records from the VA Medical Center in 
Mountain Home and scheduled the veteran for a VA examination, 
which was undertaken in May 2003.  

Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II.  Analysis 

In June 1993, the Board denied the veteran's claim for 
entitlement to service connection for PTSD.  This was the 
last final decision.  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

In January 2000, the veteran filed to reopen his claim for 
PTSD.  In February 2000, the RO reopened the claim.  The 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the 
Board's June 1993 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board finds that the evidence submitted since the last 
final decision is new in that it was not before the RO at the 
time of prior final rating action and is material in that it 
shows findings and diagnoses of PTSD and, additionally, 
verifies stressors claimed by the veteran.  These were the 
reasons for the Board's prior denial of the veteran's claim.  
Thus, the evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In January 2000, the veteran filed a claim to reopen for 
entitlement to PTSD.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2002).  During the pendency of the 
veteran's appeal, amendments to those criteria became 
effective on March 7, 2002.  See 67 Fed. Reg. 10,330-10,332 
(2002).   

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).   

The evidence in this case includes service records which show 
that the veteran served in the Army, and that his military 
occupation specialty was personnel specialist.  The veteran's 
DD 214 showed that his awards included the National Defense 
Service Medal, the Vietnam Campaign Medal, the Army 
Commendation Medal, and the Vietnam Service Medal with Bronze 
Service Star, but did not show that he received any 
commendations or awards which appear to be awarded primarily 
or exclusively for circumstances relating to combat, such as 
the Combat Infantryman Badge, Purple Heart, or similar 
citation.  See 38 C.F.R. § 3.304.  His Bronze Star did not 
contain a "V" device.  Service medical records did not show 
treatment, complaints or a diagnosis of PTSD.  Records from 
the VA Medical Center in Mountain Home, Tennessee, show that 
he was hospitalized for an alcohol problem in September 1989.  
Progress notes from September 1989 stated that the veteran 
could possibly be suffering from PTSD.  He submitted to a VA 
medical examination in March 1991, however, a diagnosis of 
PTSD was not made.  The Environmental Support Group reported 
that they were unable to verify any claimed stressors based 
on the information they were provided.  

Progress notes from December 1999 list a diagnosis of PTSD 
for the veteran, as do notes from January 2001.  Also, the 
veteran participated in a Post Traumatic Stress Program 
through the VA.  In addition, notes from July 1999 indicated 
that the veteran was assessed as having, inter alia, PTSD. 

In September 2002, the veteran underwent a VA medical 
examination.  The examination report indicates that the 
veteran's medical records and claims file (C-file) were 
reviewed in conjunction with this examination.  This included 
a review of the veteran's 1991 examination report, which 
showed a negative finding for PTSD.  It was noted that the 
veteran's medical records for psychiatric purposes extend 
back only to 1999, when he was referred to a Post Traumatic 
Stress Program at the VA facility.  

In terms of the examiner's assessment of the veteran in 
regard to PTSD, he stated that the results of his examination 
were essentially in agreement with those of the 1991 
examination.  He further stated "although the veteran 
described some symptoms that could be as possibly indicative 
of PTSD, they remain insufficiently detailed and lacking in 
symptomatic range and variety to meet the diagnostic criteria 
for PTSD as set forth in the DSM-IV".  The examiner noted 
the dearth of description of symptoms specific for PTSD and 
discounted the possibility of repression of symptomatology by 
the veteran.  It was also noted that the veteran's 
difficulties at work over the years did not appear to be 
directly related to possible PTSD in terms of specific 
etiology.  Lastly, the reports points out the long lag time 
between his separation from service and records of 
psychiatric treatment and, although the examiner acknowledged 
that such a late manifestation of symptoms can sometimes 
indicate a delayed stress reaction, he noted that there was 
insufficient evidence to reach such a conclusion.  

The VA medical examination, which the above examination 
report refers to, was in March 1991.  As noted above, the 
examiner at the September 2002 examination stated that he was 
in agreement with the findings of this examination.  The C-
file was reviewed in conjunction with the examination.  The 
1991 examination report stated that while it appeared that 
the veteran manifested a few symptoms of a post-traumatic 
nature, he did not have a significant number of symptoms to 
meet the criteria for a PTSD diagnosis.  

Pursuant to a Board development request, the veteran was 
scheduled for another VA examination, which took place in May 
2003.  The examiner noted that the veteran was seen after a 
review of records, including the C-file, electronic medical 
records and paper medical records.  The examiner stated that, 
per the veteran's history and review of his records, the 
veteran had been exposed to a traumatic event in Vietnam.  He 
diagnosed the veteran with PTSD, stating that: 

In my professional opinion, the patient 
has symptoms of PTSD per DSM-IV criteria 
and these symptoms are causing him mild 
to moderate problems in his social and 
occupational life.

As can be seen, the psychiatric examinations in this case 
have provided conflicting assessments as to whether the 
veteran manifests PTSD.  However, the May 2003 VA examiner 
reviewed the veteran's C-file, and the included prior 
assessments of record, and concluded that the veteran 
manifests PTSD.  Based on this examination, the Board finds 
that, with application of the benefit of the doubt rule, the 
veteran holds a current diagnosis of PTSD.  

Next, it must be determined whether the veteran was actually 
exposed to the stressors he claims he was exposed to in 
Vietnam.  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen v. Brown, 10 Vet. App. 128, 
145-46.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources, to include lay testimony.  Gaines v. West, 11 Vet. 
App. 353; Moreau v. Brown, 9 Vet. App. 389 (1996).  For 
instance, independent evidence such as radio logs and morning 
reports which establish the occurrence of a stressful event 
and implies a claimant's personal exposure is sufficient to 
constitute credible supporting evidence.  Suozzi v. Brown, 10 
Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI (1998).

In a statement submitted by the veteran, dated in November 
1991, he stated that he was in the 1st Infantry Division, 1st 
Administrative Headquarter Company and that he was in and 
around Lai Khe and Di An.  Additionally, in a statement dated 
February 26, 2000, the veteran stated that around July 1969 
he was going to a supply building in Di An when it was hit by 
mortars.  He also stated that he was in Lai Khe around August 
1969 and that he was subjected to a prolonged mortar attack 
and that he was witness to a lot of combat aftermath.  As 
noted above, the veteran served as a personnel specialist and 
his DD 214 did not show any awards that would be indicative 
of the veteran having been in combat.  Personnel records show 
that the veteran was in Vietnam from April 1969 to April 1970 
and that he was, in fact, attached to the 1st Administrative 
Company of the 1st Infantry Division between May 1969 and 
April 1970.
        
As was mentioned in Section I above, the United States Armed 
Services Center for Unit Records Research sent VA the 
Operational Report-Lessons Learned (OR-LL) submitted by the 
1st Infantry Division for the period ending October 31, 1969.  
This report confirms attacks against Lai Khe, the documented 
base camp area location of the 1st Infantry Division during 
August 1969, thus verifying a stressor statement by the 
veteran dated February 2000.             

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that is 
related to his service.  Under such circumstances, the 
benefit of the doubt is awarded to the veteran.  38 U.S.C.A. 
§ 5107(b).  Service connection is therefore granted for PTSD.


ORDER

Service connection for PTSD is granted. 



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

